By the court.
Waties, J.
The evidence is very proper to go-to the jury. Wherever a man is induced, by another’s promise, to release a remedy,-or forbear the exercise of a right which he has, the consideration is good- to support the promise, as at} original-*11agreement, and it cannot be deemed a collateral undertaking for another, within the meaning of the statute against frauds and juries. Neither does it appear that the parties intended that pay--meat in corn should be an essential part of the contract. It appears to have been casually mentioned, and agreed .on, for the mere. purpose of accommodation.
Mathis and Falconer, for pjaintiffs. Brown, for defendant.
The defendant'not having given any evidence, material to his defence, the jury found for the plaintiffs.